67 S.E.2d 372 (1951)
234 N.C. 321
ERWIN MILLS, Inc.
v.
TEXTILE WORKERS UNION OF AMERICA, C.I.O., et al.
No. 239.
Supreme Court of North Carolina.
October 31, 1951.
*375 Robert S. Cahoon, Atlanta, Ga., for appellants.
Fuller, Reade, Umstead & Fuller and James L. Newsom, Durham, for appellee.
DENNY, Judge.
The first assignment of error is based upon the exception to the ruling of the court below in overruling the defendants' demurrer to the complaint. This exception is bottomed upon the contention of the appellants that plaintiff's cause of action, if any, arises out of a labor dispute between the plaintiff, a corporation engaged in the manufacture and sale of textile products in interstate commerce and its employees and their union, a labor organization. The defendants contend, therefore, that the allegations of the complaint are in substance to the effect that defendants by concerted action, directed by and through the defendant labor organization, are engaged in picketing, accompanied by violence, threats of violence, and mass picketing which is designed to and does intimidate and cause employees who do not desire to participate in the strike, so as to compel them against their wishes to refrain from working in *376 plaintiff's textile plant. These allegations, the defendants contend, amount to no more than an allegation of an unfair labor practice on the part of the defendant labor organization and its agents in violation of section 158(b) (1), 29 U.S.C.A., and other sections of the Labor Management Relations Act of 1947 which Act, defendants contend, vested the exclusive power to regulate and prevent the conduct complained of in plaintiff's complaint, in the National Labor Relations Board and in the federal courts, thereby excluding the courts of the several states from jurisdiction in such controversies.
The appellants are relying upon certain provisions of the Labor Management Relations Act, popularly known as the Taft-Hartley Act, and hereinafter referred to as such, the pertinent parts of which are set forth in the numbered paragraphs below.
1. "Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection, and shall also have the right to refrain from any or all of such activities except to the extent that such right may be affected by an agreement requiring membership in a labor organization as a condition of employment as authorized in section 158(a) (3) of this title." 29 U.S.C.A. § 157.
2. "It shall be an unfair labor practice for a labor organization or its agents(1) to restrain or coerce (A) employees in the exercise of the rights guaranteed in section 157 of this title * * *." 29 U.S.C.A. § 158(b) (1).
3. "The Board is empowered, as hereinafter provided, to prevent any person from engaging in any unfair labor practice (listed in section 158 of this title) affecting commerce. This power shall not be affected by any other means of adjustment or prevention that has been or may be established by agreement, law, or otherwise * * *." 29 U.S.C.A. § 160 (a).
4. "Whenever it is charged that any person has engaged in or is engaging in any such unfair labor practice, the Board, or any agent or agency designated by the Board for such purposes, shall have power to issue and cause to be served upon such person a complaint stating the charges in that respect * * *." 29 U.S.C.A. § 160(b).
5. "The Board shall have power, upon issuance of a complaint as provided in subsection (b) of this section charging that any person has engaged in or is engaging in an unfair labor practice, to petition any district court of the United States * * * for appropriate temporary relief or restraining order. Upon the filing of any such petition the court shall cause notice thereof to be served upon such person, and thereupon shall have jurisdiction to grant to the Board such temporary relief or restraining order as it deems just and proper." 29 U.S.C.A. § 160(j).
The question for determination before us is simply this: Does the conduct of the defendants, complained of in the plaintiff's complaint, come within the unfair labor practices referred to in the above provisions of the Taft-Hartley Act?
It is now established by decisions of the Supreme Court of the United States that the regulation of peaceful strikes for higher wages, in industries engaged in interstate commerce, is closed to state regulation by the National Labor Relations Act, as amended by the Taft-Hartley Act, 29 U.S.C.A. § 141 et seq.; International Union of U. A. A. & A. v. O'Brien, 339 U.S. 454, 70 S.Ct. 781, 94 L.Ed. 978; Amalgamated Ass'n v. Wisconsin Employment Relations Board, 340 U.S. 383, 71 S.Ct. 359, 95 L.Ed. 364. However, this does not mean that the courts of the several states are left powerless to exercise their traditional police power and injunctive control over violence and unlawful conduct committed during the course of a strike or labor dispute, and it makes no difference whether such unlawful acts are committed by a labor organization or its agents, by non-union employees, or by the employer or its agents, or by others.
*377 In the case of Allen-Bradley Local v. Wisconsin Employment Relations Board, 315 U.S. 740, 62 S.Ct. 820, 825, 86 L.Ed. 1154, decided in 1942, prior to the enactment of the Taft-Hartley Act, the labor union appealed from a decision of the Supreme Court of Wisconsin, affirming the judgment of the Circuit Court for Milwaukee County, sustaining and enforcing an order of the Wisconsin Employment Relations Board in which the conduct complained of on the part of the labor union and certain of its officers and members, was alleged to be similar in character to that alleged in the instant case. The Wisconsin Employment Relations Board issued an order which, among other things, ordered the union, its officers, agents, and members to cease and desist from: "(a) Mass picketing. (b) Threatening employees. (c) Obstructing or interfering with the factory entrances. (d) Obstructing or interfering with the free use of public streets, roads, and sidewalks * *". The union challenged the jurisdiction of the state Board on the identical ground interposed by the appellants, that is, that the matters in controversy were subject to the provisions of the National Labor Relations Act and that the National Labor Relations Board had exclusive jurisdiction of the matters in controversy. The Supreme Court of the United States did not agree with the contention of the appellant, and in affirming the judgment of the Supreme Court of Wisconsin said, among other things: "We agree with the statement of the United States as amicus curiae that the federal Act was not designed to preclude a State from enacting legislation limited to the prohibition or regulation of this type of employee or union activity. The Committee Reports on the federal Act plainly indicate that it is not `a mere police court measure' and that authority of the several States may be exerted to control such conduct. Furthermore, this Court has long insisted that an `intention of Congress to exclude states from exerting their police power must be clearly manifested'", citing numerous authorities. The Court further said: "Congress has not made such employee and union conduct as is involved in this case subject to regulation by the federal Board. Nor are we faced here with the precise problem with which we were confronted in Hines v. Davidowitz, 312 U.S. 52, 61 S.Ct. 399, 85 L.Ed. 581. In the Hines case, a federal system of alien registration was held to supersede a state system of registration. But there we were dealing with a problem which had an impact on the general field of foreign relations. * * * Therefore we were more ready to conclude that a federal act in a field that touched international relations superseded state regulation than we were in those cases where a State was exercising its historic powers over such traditionally local matters as public safety and order and the use of streets and highways. Maurer v. Hamilton, [309 U.S. 598, 60 S.Ct. 726, 84 L.Ed. 969, 135 A.L.R. 1347], and cases cited. Here we are dealing with the latter type of problem. We will not likely infer that Congress by the mere passage of a federal Act has impaired the traditional sovereignty of the several States in that regard.
"* * * Here, as we have seen, Congress designedly left open an area for state control. * * * But, as we have said, the federal Act does not govern employee or union activity of the type here enjoined. And we fail to see how the inability to utilize mass picketing, threats, violence, and the other devices which were here employed impairs, dilutes, qualifies or in any respect subtracts from any of the rights guaranteed and protected by the federal Act. Nor is the freedom to engage in such conduct shown to be so essential or intimately related to a realization of the guarantees of the federal Act that its denial is an impairment of the federal policy. If the order of the state Board affected the status of the employees or if it caused a forfeiture of collective bargaining rights, a distinctly different question would arise. But since no such right is affected, we conclude that this case is not basically different from the common situation where a State takes steps to prevent breaches of the peace in connection with labor disputes."
In International Union v. Wisconsin Employment Relations Board, 336 U.S. 245, 69 *378 S.Ct. 516, 93 L.Ed. 651, the controversy arose over the conduct of the union and its members after efforts to negotiate a new bargaining agreement had reached a deadlock. The labor union, for the purpose of putting pressure upon the employer, instigated intermittent and unannounced work stoppages by calling on twenty-six occasions special meetings of the union during working hours at any time the union saw fit. The employees would leave work to attend these meetings, without warning to the employer or notice as to when or whether they would return and without informing the employer of any specific demands which these tactics were designed to enforce nor of the concession it could make to avoid them. The Wisconsin Employment Relations Board directed the labor union to cease and desist from instigating these intermittent and unannounced work stoppages. The order of the state Board was upheld by the Supreme Court of the State of Wisconsin, International Union v. Wisconsin Employment Relations Board, 250 Wis. 550, 27 N.W.2d 875, 28 N.W.2d 254, and in affirming the judgment of the Wisconsin Court, the Supreme Court of the United States said: "This procedure was publicly described by the union leaders as a new technique for bringing pressure upon the employer. It was, and is, candidly admitted that these tactics were intended to and did interfere with production and put strong economic pressure on the employer, who was disabled thereby from making any dependable production plans or delivery commitments. And it was said that `this can't be said for the strike. After the initial surprise or walkout, the company knows what to do and plans accordingly.' It was commended as a procedure which would avoid hardships that a strike imposes on employees and was considered `a better weapon than a strike'". [336 U.S. 245, 69 S.Ct. 519.]
It will be noted that when the original order of the State Board and the decision of the State Supreme Court were made, the National Labor Relations Act was in effect, but since the order imposed a continuing restraint which it was contended, at the time of the hearing in the Supreme Court of the United States, was in conflict with the provisions of the Taft-Hartley Act, 29 U.S.C.A. §§ 141-197, which amended the earlier statute, the Court considered the State action in relation to both Federal Acts. The Court said: "The Labor Management Relations Act declared it to be an unfair labor practice for a union to induce or engage in a strike or concerted refusal to work where an object thereof is any of certain enumerated ones. * * * Nevertheless the conduct here described is not forbidden by this Act and no proceeding is authorized by which the Federal Board may deal with it in any manner. While the Federal Board is empowered to forbid a strike, when and because its purpose is one that the Federal Act made illegal, it has been given no power to forbid one because its method is illegal even if the illegality were to consist of actual or threatened violence to persons or destruction of property. Policing of such conduct is left wholly to the states. In this case there was also evidence of considerable injury to property and intimidation of other employees by threats and no one questions the state's power to police coercion by those methods.
"It seems to us clear that this case falls within the rule announced in Allen-Bradley (supra) that the state may police these strike activities as it could police the strike activities there * * *. There is no existing or possible conflict or overlapping between the authority of the federal and state Boards, because the federal Board has no authority either to investigate, approve or forbid the union conduct in question. This conduct is governable by the state or it is entirely ungoverned.

* * * * * *
"We think that this recurrent or indictment unannounced stoppage of work to win unstated ends was neither forbidden by Federal statute nor was it legalized and approved thereby. Such being the case, the state police power was not superseded by congressional Act over a subject normally within its exclusive power and reachable by federal regulation only because of its effects on that interstate commerce which Congress may regulate." See also Ackerman *379 v. International Longshoremen's & W. Union, 9 Cir., 187 F.2d 860; and Oil Workers International Union v. Superior Court, 103 Cal.App.2d 512, 230 P.2d 71.
The cases of International Union of U. A. A. & A. v. O'Brien, supra, and Amalgamated Ass'n v. Wisconsin Employment Relations Board, supra, strongly relied upon by the appellants, do not support their position. In the International Union case the controversy arose out of a conflict between the provisions of a Michigan statute and the provisions of the Taft-Hartley Act as to the time and manner of calling a strike. The Court held, and properly so, that since the Taft-Hartley Act contained express provisions prescribing when and how notice shall be given of an intention to strike, State legislation in conflict therewith must yield. And in the Amalgamated Ass'n case the question involved was whether the State of Wisconsin could by statute prohibit a strike against a public utility and compel arbitration of a labor dispute after the parties had failed to reach an agreement through collective bargaining. The action which was instituted by the union involved only the constitutionality of the State statute and presented no question with respect to the right of the state to exert its police power to prevent violence and other conduct of the character complained of herein.
In our opinion there is nothing in the provisions of the Taft-Hartley Act or in the decisions of the Supreme Court of the United States in construing the provisions thereof that interferes with the right of a State to exercise its traditional police power to suppress violence, to prevent breaches of the peace, to prevent an employer and his employees from being intimidated by violence or the threat of violence or to protect property and to safeguard its lawful use during a strike or labor dispute. The proper exercise of such power does not impinge upon the lawful rights of labor within the purview of the Constitution of this State, the Constitution of the United States, or the Taft-Hartley Act. Therefore, the first exception and assignment of error is overruled.
The appellants' second exception and assignment of error challenges the method of obtaining the order to show cause why the defendants and respondents should not be punished for contempt.
The restraining order was duly issued and served on the defendants David Holt Morrison, William Poindexter, and Ira Matthews, Jr. The order was also issued against all others to whom notice and knowledge of its contents might come. It follows, therefore, if the respondents Ellis Coats, Cecil Turnage, and Mrs. Rena Matthews knew that such order had been issued and knew the contents thereof, they would be subject to its provisions to the same extent as if they had been formally served with the order. Hart Cotton Mills, Inc. v. Abrams, 231 N.C. 431, 57 S.E.2d 803.
The defendants contend, however, that an order to show cause why a person should not be attached for contempt, must be based upon a petition or other proper document and that the affidavits filed with the court in this action do not meet such requirement. The contention is without merit. G.S. § 5-7, which reads as follows: "When the contempt is not committed in the immediate presence of the court, or so near as to interrupt its business, proceedings thereupon shall be by an order directing the offender to appear, within reasonable time, and show cause why he should not be attached for contempt. At the time specified in the order the person charged with the contempt may appear and answer, and, if he fail to appear and show good cause why he should not be attached for the contempt charged, he shall be punished as provided in this chapter." And whether the movent uses a petition or other document to obtain an order to show cause in such proceeding, it is the affidavit or verification that imports the verity to the charge of violating the judgment or order of the court, which is required upon which to base an order to show cause in such instances. G.S. § 5-7; Safie Manufacturing Co. v. Arnold, 228 N.C. 375, 45 S.E.2d 577; In re Deaton, 105 N.C. 59, 11 S.E. 244.
*380 The rulings of the court below on both demurrers and the motion to dismiss the contempt proceeding will be upheld on the respective judgments entered.
Affirmed.